Citation Nr: 1713768	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-09 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision and notification letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This matter was previously before the Board and remanded for an additional VA examination, to include an exercise cardiac stress test. The Veteran had an exercise cardiac stress test in January 2015. The results of that test were reviewed by the VA examiner who conducted a VA examination in July 2015. The Board finds that this is substantial compliance with the remand directives, and that this case has been appropriately returned to the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that the Board has an obligation to ensure compliance with remand directives).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected coronary artery disease has been manifested by left ventricular ejection fraction greater than 50 percent, dyspnea brought on by a workload greater than 5 Metabolic Equivalent of Tasks (METs) but less than 7 METs (found via interview), and the ability to exercise to the level of 10 METs without the onset of cardiac symptoms during an exercise stress test.


CONCLUSION OF LAW

The evidence of record does not meet the criteria for a rating in excess of 30 percent for coronary artery disease at any point during the appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In January 2010, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA. The letter was prior to adjudication of his claim and explained the basis for assigning ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). No additional notice is required.

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered. VA provided examinations for the Veteran's coronary artery disease in February 2010, September 2011, December 2012, and July 2015. The Board finds that these examinations are adequate to rate the Veteran's disability and that they are based on a consideration of the Veteran's prior medical history and describe the Veteran's disability in sufficient detail. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

When this claim was last before the Board, the Veteran argued that the VA examinations prior to that time were insufficient because the workload at which the Veteran's cardiac symptoms began was established via interview rather than via an exercise stress test. The Veteran has subsequently had an exercise stress test. The results of that test were recorded and reviewed by the VA examiner in conjunction with the Veteran's VA examination. The Veteran has not claimed any other insufficiencies in the examinations, nor has he identified any other medical records relevant to the claim on appeal that are not a part of the record. Therefore, the Veteran will not be prejudiced by adjudication. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

2. Increased Rating Coronary Artery Disease

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter. VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA rating purposes, disability related to coronary artery disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.

Under Diagnostic Code 7005, a 10 percent rating is assigned when a veteran experiences dyspnea, fatigue, angina, dizziness, or syncope when exercising to a workload of greater than 7 METs but not greater than 10 METs, or when a veteran's coronary artery disease requires constant medication. 38 C.F.R. § 4.104.

A 30 percent rating is assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of hypertrophy or dilatation on an electrocardiogram, echocardiogram, or X-ray. Id.

A 60 percent rating is assigned when a veteran experiences more than one episode of acute congestive heart failure in the most recent year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or a veteran has left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Id.

The Veteran's coronary artery disease is currently rated 30 percent disabling. 

The evidence of record reflects that the Veteran was evaluated for coronary artery disease in February 2010, and no coronary artery disease was diagnosed at that time.

In December 2010, the Veteran was diagnosed with coronary artery disease and he underwent a coronary angiogram with stenting of the mid left anterior descending and mid circumflex arteries and an angioplasty of the second diagonal artery. The Veteran also had an echocardiogram at that time that revealed a left ventricular ejection fraction of 60 percent.

In March 2011, the Veteran denied angina and other cardiac symptoms.

In a September 2011 VA examination, the Veteran's coronary artery disease was evaluated again. The Veteran reported occasional chest pressure and shortness of breath when climbing stairs and occasional dizziness when standing too quickly. He treated these symptoms with medication. However, the Veteran denied any other symptoms and had a normal EKG. Based on the Veteran's interview with the examiner where the Veteran reported dyspnea after walking up two flights of stairs, the examiner estimated that the Veteran was able to exercise to a workload greater than 5 METs but less than 7 METs before the onset  of dyspnea.  The examiner further opined that the Veteran's heart condition did not impact his ability to work.

In June 2012, the Veteran experienced chest pains and had an angiogram, but no further intervention was done for his coronary artery disease at that time.

At the December 2012 VA examination, the Veteran reported similar symptoms as at the examination in September 2011. He reported occasional dyspnea when climbing stairs and occasional dizziness when standing quickly. Again, the Veteran treated these symptoms with medication and denied any additional symptoms. The Veteran had another normal EKG in 2012.  Based on his interview with the Veteran, the VA examiner in 2012 estimated that the Veteran could exercise to a workload of greater than 5 but less than 7 METs before experiencing dyspnea based on the symptoms reported.  The examiner further opined that the Veteran's heart condition did not impact his ability to work.

During treatment at the local VA medical center between December 2013 and February 2015, the Veteran generally denied symptoms of coronary artery disease. The Veteran stated that he sometimes experienced chest pressure and dyspnea after climbing a flight of stairs. However, the Veteran denied chest pain.

The Veteran had a stress echocardiogram in January 2015. His left ventricular ejection fraction was 55 to 60 percent. The test was negative for ischemia in general and for stress-induced ischemia in particular. The Veteran was able to achieve Level III of the Bruce protocol, which the July 2015 VA examiner explained meant a workload of 10 METs. The test was terminated early because of fatigue in the Veteran's leg and not because of symptoms of coronary artery disease. Based on the results of these tests, the Veteran was determined to be healthy enough for a surgical hernia repair.

In March 2015, the Veteran visited a VA physician and reported no symptoms of coronary artery disease. In April 2015, the Veteran denied chest pains and dyspnea despite remaining active and working three days a week as a machinist. Later that same month, the Veteran reported that he was asymptomatic for his coronary artery disease with the exception of one instance of chest pain while walking down a flight of stairs. In May 2015, the Veteran was seen at the local VA medical center for an unrelated condition and denied chest pain, dyspnea, orthopnea, or peripheral edema.

At the July 2015 VA examination, the Veteran reported that he had stabbing pains to the left of his sternum approximately twice per month. He explained that these pains are not correlated with physical activity and occur most often when he is simply sitting. The Veteran stated that these pains generally resolved on their own, but that if they lasted more than a few minutes he treated the pain with nitroglycerin. The Veteran denied dyspnea or diaphoresis. He reported that his heart pounds and he feels fatigued when walking up two flights of stairs, but denied chest pain or pressure. The VA examiner reviewed the Veteran's exercise stress test from January 2015, explained the results, and, in an addendum opinion, opined that those results were consistent with the physical examination and interview conducted in July 2015. During this examination, the Veteran denied any cardiac symptoms with any level of physical activity. The VA examiner also explained that the chest pains described by the Veteran were atypical of coronary artery disease because the pains were random, sharp, and not associated with other symptoms of coronary artery disease. The examiner opined that the pounding the Veteran described in his chest while climbing stairs was likely a normal increase in heart rate with exertion.  The examiner further opined that the Veteran's heart condition did not impact his ability to work.

The Veteran's medical history reflects that the Veteran's coronary artery disease has required medication since at least December 2010. However, the Veteran's medical history does not contain a history of congestive heart failure, cardiac hypertrophy, or cardiac dilatation.

Based on the foregoing evidence, the Board finds that the Veteran's coronary artery disease most closely resembles the criteria for a 30 percent disability rating. The Board makes this finding despite the fact that the Veteran outperformed even the criteria for a 10 percent rating on the January 2015 exercise stress test where he achieved a workload of 10 METs without the onset of cardiac symptoms. The Board's conclusion is based on the Veteran's accounts to VA physicians of symptoms of dyspnea, chest pressure (but not pain), or fatigue when climbing two flights of stairs. These symptoms are of the type that lay people are competent to describe. Layno v. Brown, 6 Vet. App. 465, 471 (1994). Moreover, the fact that the Veteran has reported them consistently makes them quite credible, and based on the description of these symptoms provided by the Veteran two separate VA examiners provided the same estimate, that the Veteran could achieve a workload greater than 5 but less than 7 METs before the onset of cardiac symptoms.

The evidence of record does not support a 60 percent disability rating, which is the next available schedular rating. The Veteran does not have any history of congestive heart failure. The Veteran's recent exercise stress test demonstrated that he could achieve a workload of 10 METs before the onset of cardiac symptoms. By contrast, a 60 percent disability rating is appropriate where cardiac symptoms result from a workload between 3 and 5 METs. Similarly, the Veteran's left ventricular ejection fraction was determined to be 60 percent in December 2010 and 55-60 percent in July 2015. A 60 percent disability rating is warranted where the evidence shows a left ventricular ejection fraction of between 30 and 50 percent. Based on this evidence, the Board finds that the Veteran's disability does not meet any of the criteria that would correspond to a 60 percent rating for coronary artery disease.

The Board has considered the propriety of a staged rating in this matter. However, the Veteran appears to have consistently described similar symptoms throughout the appeal period. Therefore, the Board finds that the evidence is against a finding that the Veteran's condition has varied significantly enough to warrant a staged rating. The Board has also considered whether the Veteran's disability picture is so exceptional or unusual that it warrants referral to the Under Secretary for Benefits or the Director, Compensation Service to consider an extra-scheduler rating. Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2016). However, the symptoms described by the Veteran and observed by VA examiners and other medical providers are symptoms contemplated by the rating formula. Consequently, the Board finds that the Veteran's disability picture is contemplated by the rating schedule and that no referral for the consideration of an extra-scheduler rating is required.

Finally, the Board observes that the determination that the Veteran's coronary artery disease is appropriately rated as 30 percent disabling appears to be consistent with the Veteran's statements at the July 2015 VA examination. At that time, the Veteran told the VA examiner that he did not wish to pursue an increase in his rating for his coronary artery disease. In light of both this statement and the fact that the preponderance of the medical evidence demonstrates that the Veteran's disability picture most closely resembles a 30 percent disability rating for coronary artery disease, the Board finds that a rating in excess of 30 percent is not warranted at any point during the appeal period.


ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected coronary artery disease is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


